DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the figures are blurry and it is unclear what the elements are, some appear to be hand drawn or handwritten, and others appear to be a photocopy of an image.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-5 are objected to because of the following informalities:  
Claims 1-5 appear to be in slight narrative form translated from a foreign language to English (i.e. are not removably attached by integrally mounted ….so that the driver can have ……wherein the mobile phone camera lenses as well as the monitors… record all situations, so that, ).  Please review and consider slight amendments to the language in the claims.  Appropriate correction is required.

Claims 1-5 have the reference numerals of the specification and drawings in the claims.  The Office suggests removing the numerals from the claims.  ‘

Claim 3 recites (TEMPERATURE) and (FUEL) which can be clarified as this language is not necessary and the claim does not refer to the thermometer as the temperature or the fuel gauge as fuel.


Claim 4 recites interval.  The applicant appears to mean distance based on the specification, however this should be clarified and replaced with distance. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-5 recite “mobile phone camera lens.”  It is unclear what a mobile phone camera lens is in view of the vehicle and how this camera lens is integrally mounted on the vehicle. 

Claims 1-5 (specifically 1 and 2) recite “wherein the mobile phone camera lenses (101) and (102) are installed near a site where headlamps are mounted and which is spaced by 1.00 m in front of a site where side-view mirrors of a typical vehicle..”  It is unclear if  the spaced by is for the camera lenses or headlamps.

Claims 1-5 recite “an electric vehicle and a typical vehicle” and “the vehicle.”  It is unclear which vehicle it references.  The Office assumes it is the typical vehicle.

"The term "typical" in claim 1-5 is a relative term which renders the claim indefinite. The term "typical" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention."

Claims 1-5 recite “wherein the same background as a rear view projected through the mobile phone camera lenses (101) and (102) is seen on the monitors (103) and (104) so that a driver can have the left and right rear views from the monitors.”  It is unclear what this limitation means by projecting through. 

Claims 1-5 recite “detect conditions of the vehicle during driving or parking to detect conditions of the vehicle during reversing or parking...”  It is unclear in the limitation that the conditions are the situations or conditions of the front or back of the vehicle (see applicant’s specification) instead of conditions of the vehicles.

Claims 1-5 recite the limitation “a camera lens" and “mobile phone camera lenses” in the preamble and line 5.  It is unclear if camera lens of the mobile phone one of mobile phone camera lenses.  There is insufficient antecedent basis for this limitation in the claim.


Claims 1-5 recites the limitation “monitors " and “monitors” in the preamble and line 11.  It is unclear if the monitors of the mobile phone in the preamble the same as the monitors in line 11.  There is insufficient antecedent basis for this limitation in the claim.

Claims 1-5 recites the limitation “sensor flashers" and “sensor flashers” in the preamble and line 22.  It is unclear if the monitors of the mobile phone in the preamble the same as the monitors in line 22.  There is insufficient antecedent basis for this limitation in the claim.

Claim 3 is unclear as the claim is claiming a fuel gauge and the specification states that the electric vehicle does not require a fuel gauge.  Claim 3 recites that the left monitor is installed at a site where tachometer is mounted.  It is unclear if the monitor is covering the tachometer or how the two elements are installed at same site.  It is unclear if the right monitor is installed at the site of the thermometer and fuel gauge or if the right monitor is covering the two elements.

Claim 4 recites wherein the sensor flashers are mounted on the left and right sides of the vehicle by an interval of 1.00 m to 1.50 m at a height of 0.80 m from the ground.  It is unclear from what the distance of 1 m to 1.5 m means for the sensor flashers on the sides, whether they are from the front or the back of the vehicle or its width across.  See also the objection for the word interval above. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Reilhac (US 2012/0169526) in view of Rosch et al (DE 10 2014211987 and hereafter referred to as “Rosch”, see also English translation), Plaster (US 2005/0111120) Tijerina et al (US 2011/0106376 and hereafter referred to as “Tijerina”), Englander et al (US 2020/0148120 and hereafter referred to as “Englander”).
Regarding Claim 1, Reilhac discloses a recording device provided with a camera lens to eliminate blind spots, monitors in an electric vehicle, comprising: 
camera lenses and installed near a site where headlamps are mounted and which in front of a site where side-view mirrors of a typical vehicle are mounted, in order to see the rear side, wherein the camera lenses are mounted on the vehicle wherein the camera lenses are not removably attached but integrally mounted on the vehicle (Figure 1, 17, in the front left and right sides, Page 9, paragraph 0065, 0068); 
and monitor installed  on the vehicle(Page 9, paragraph 0062), which is connected to the camera lenses) by a cable (Page 9-10, paragraphs 0068-0069), wherein the same background as a rear view projected through the camera lenses is seen on the monitor  so that a driver can have the left and right rear views from the monitor without blind spots (Page 9, paragraph 0065 – see also 0066, the paragraphs discuss the imaging of the rear view using 360 degree angle cameras which would necessarily include blind spots), 
wherein the camera lenses as well as the monitor and controller for the headlamps are connected via a cable (Page 9-10, paragraph 0068-0069), enabling the driver to safely change lanes and danger indication and warning signals are generated for display on a screen (page 8, paragraph 0045, 0048);
further comprising:
a forward detection camera installed to detect conditions of the vehicle during driving or parking (Page 9, paragraph 0064, 0065, Page 2, paragraph 0014); and 
a backward detection camera installed to detect conditions of the vehicle during reversing or parking (Page 9, paragraph 0065), 
wherein the camera lenses, the monitor, the sensor elements, the forward detection camera and the backward detection camera are connected by a cable, in order to record all situations around the vehicle possibly occurring during driving or parking in the recording device (Page 9-10, paragraph0065,  0068-0070, Page 2, paragraph 0014 – it is necessarily included that the device is a recording as there are recording of images and processing of image which would need to be buffered, paragraph 0030).
Reilhac is silent on mobile phone camera lens and camera lenses which is spaced by 1.00 m; and monitors installed on left and right sides of a dashboard of the vehicle, sensor flashers, so that, when the driver intends to change lanes during driving, turn signal lamps installed in the front and rear sides of the vehicle as well 17as the sensor flashers are turned on to blink and, when other vehicles traveling in adjacent lanes are within a dangerous range, danger indication and warning signals are generated on the monitors by the sensor flashers, thereby enabling the driver to safely change lanes, further comprising: so that, in case of emergency or when a traffic accident occurs, a driver can determine who is at fault based on video images stored in the recording device.  
Reilhac discloses the cameras are in front of the side mirrors and close to the front bumper but does not explicitly state spaced by 1.00 m.   It would be obvious that a camera that is close to the bumper is spaced by at least 1.00 m from the side view mirrors. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to determine the range or distance from the side mirrors, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See 2144.05, I. 
Reilhac is silent on mobile phone camera lens and camera lenses and monitors installed on left and right sides of a dashboard of the vehicle, sensor flashers, so that, when the driver intends to change lanes during driving, turn signal lamps installed in the front and rear sides of the vehicle as well 17as the sensor flashers are turned on to blink and, when other vehicles traveling in adjacent lanes are within a dangerous range, danger indication and warning signals are generated on the monitors by the sensor flashers, thereby enabling the driver to safely change lanes, further comprising: so that, in case of emergency or when a traffic accident occurs, a driver can determine who is at fault based on video images stored in the recording device.  

Rosch discloses that the camera lenses can be mobile phone camera lens and a camera lens for mobile phones ('mobile phone camera lens') that not removable and integrally mounted  and connected by a cable (Page 3, 4th paragraph).   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date  of the invention to modify Reilhac to include the missing limitations as taught by Rosch in order to have independent cameras  (Page 4, 4th paragraph) as disclosed by Rosch and so that the car company can use any camera.
Reilhac discloses a monitor, portable device with display and projecting on to the windscreen (Figure 1),  but is silent on monitors on left and right sides of dashboard, sensor flashers , so that, when the driver intends to change lanes during driving, turn signal lamps installed in the front and rear sides of the vehicle as well 17as the sensor flashers are turned on to blink and, when other vehicles traveling in adjacent lanes are within a dangerous range, danger indication and warning signals are generated on the monitors (by the sensor flashers, thereby enabling the driver to safely change lanes, further comprising: so that, in case of emergency or when a traffic accident occurs, a driver can determine who is at fault based on video images stored in the recording device.  
Plaster discloses monitors and installed on left and right sides of a dashboard of the vehicle which are connect by cable (Figure 1, 106, 119, Figure 3, Figure 4, paragraph 0045) so that a driver can have the left and right rear views from the monitor without blind spots (Figure 1-4 and paragraph 0003). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date  of the invention to modify the combination to include the missing limitations as taught by Plaster in order to help inform the driver make decisions while driving (Page 1, paragraphs 0003) as disclosed by Plaster.
Reilhac discloses that system elements are connected via a bus  (Page 9-10, paragraphs 0068-0070) and camera lenses  as well as the monitor and lane detection system and changing lanes (paragraph 0080), danger indication and warning signals are generated on a display (Paragraph 0022). Reilhac is silent on sensor flashers , so that, when the driver intends to change lanes during driving, turn signal lamps installed in the front and rear sides of the vehicle as well 17as the sensor flashers are turned on to blink and, when other vehicles traveling in adjacent lanes are within a dangerous range, danger indication and warning signals are generated on the monitors by the sensor flashers, thereby enabling the driver to safely change lanes, further comprising: so that, in case of emergency or when a traffic accident occurs, a driver can determine who is at fault based on video images stored in the recording device.  
Tijerina wherein sensors connected the sensor flashers (105) (Page 1-2, paragraph 0013-0014, Figure 1, 25), so that, when the driver intends to change lanes during driving, turn signal lamps installed in the front and rear sides of the vehicle as well 17as the sensor flashers are turned on to blink and, when other vehicles traveling in adjacent lanes are within a dangerous range, danger indication and warning signals are generated by the sensor flashers, thereby enabling the driver to safely change lanes (Page 1-2, paragraph 0013-0014, 0018, Figure 1, 25, Figure 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date  of the invention to modify the combination to include the missing limitations as taught by Tijerina in order to prevent a collision with other cars (Page 1, paragraphs 001-0007, 0014) as disclosed by Tijerina.
The combination is silent on  danger indication and warning signals are generated on the monitors and so that, in case of emergency or when a traffic accident occurs, a driver can determine who is at fault based on video images stored in the recording device.  
Englander discloses danger indication and warning signals are generated on the monitors (paragraph 0129),  so that, in case of emergency or when a traffic accident occurs, a driver can determine who is at fault based on video images stored in the recording device (Page 11, paragraphs 0111, 0113). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date  of the invention to modify the combination to include the missing limitations as taught by Englander in order to allow a user to  see what has occurred later (Page 11, paragraphs 0111) as disclosed by Englander so that they can learn to be a better driver.

Furthermore, in KSR International Co. Teleflex Inc., 82 USPQ2d 1385, 1395 (2007), the Court found that if all the claimed elements are known in the prior art then one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yield predictable results to one of ordinary skill before the effective filing date of the invention.  

Regarding Claim 2, Reilhac, Rosch, Plaster, Tijerina and Englander discloses all the limitations of claim 1.  Reilhac discloses the camera lenses are installed near a site where headlamps are mounted and which is spaced by 1.00 m in front of a site where the existing side-view 18mirrors are mounted, in order to see the rear side without blind spots (Page 9, paragraph 0065 – see also 0066, the paragraphs discuss the imaging of the rear view using 360 degree angle cameras which would necessarily include blind spots).  
Regarding Claim 4, Reilhac, Rosch, Plaster, Tijerina and Englander discloses all the limitations of claim 1.  Reilhac discloses enabling the driver to safely change lanes and danger indication and warning signals are generated for display on a screen (page 8, paragraph 0045, 0048). Tijerina discloses wherein the sensor flashers are mounted on the left and right sides of the vehicle so that, when the driver intends to change lanes during driving, the turn signal lamps installed in the front and rear sides of the vehicle as well as the sensor flashers are turned on to blink and, when other vehicles traveling in adjacent lanes are within a dangerous range, danger indication and warning signals are generated by the sensor flashers,  thereby enabling the driver to safely change lanes  (Page 1-2, paragraph 0013-0014, 0018, Figure 1, 25, Figure 2).    See motivation above. Tijerina does not explicitly disclose by an interval of 1.00 m to 1.50 m at a height of 0.80 m from the ground.   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to determine the range or distance of the sensor flashers 1 to 1.5 m and .8 m off the ground, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See 2144.05, I.  Englander discloses danger indication and warning signals are generated on the monitors (paragraph 0129).  Same motivation as above.
Regarding Claim 5, Reilhac, Rosch, Plaster, Tijerina and Englander discloses all the limitations of claim 1. Reilhac discloses thereby recording all situations occurring around the vehicle in the recording device which would include recording driving or  parking lane changing  and reversing or parking (paragraph 0016, 0017, 0038, 0048, 0065-0070). Tijerina discloses changing lanes while driving (paragraphs 0013-0014). Englander discloses thereby recording situations occurring around the vehicle in the recording device (Paragraph 00111, 0113).  Same motivation as above. The combination does not disclose all four channels. Official notice is taken that the recording device can group storage of videos into different groups based on the type of driving activity or storage/a first channel for detecting during driving straight or parking; storage/a second channel for changing lanes when moving to a left lane during driving; storage a third channel for changing lanes when moving to a right lane during driving; and storage/a fourth channel for detecting during shifting into reverse or parking in order to make it easier for the driver to find videos when reviewing videos for accidents.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reilhac in view of Rosch, Plaster, Tijerina and Englander as applied to claim 1 above, and further in view of Kondo et al (US 2003/0214391 and hereafter referred to as “Kondo”).
Regarding Claim 3, Reilhac, Rosch, Plaster, Tijerina and Englander discloses all the limitations of claim 1.    Plaster disclose left monitor and which is the left side of the vehicle dashboard in order to afford the left rear view and a right monitor  on the right side which is the right side of the dashboard in order to afford the right rear view (Figure 1, 106, 119, Figure 3, Figure 4, paragraph 0045).  The combination is silent on the remaining limitations.   Kondo discloses multiple display units and a tachometer, a fuel gauge and a thermometer (paragraph 0042, Figure 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date  of the invention to modify the combination to include the missing limitations as taught by Kondo in order to allow a driver to see all information for the vehicle. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include that the left monitor is installed at a site where a tachometer (RPM) is mounted, while the right monitor is installed at a site where a thermometer (TEMPERATURE) and a fuel gauge (FUEL) are mounted, since it has been held that where the shifting the position would not modify the operation of the device. In reJapikse, 181 F.2d 1019.
See MPEP 2144.04, VI, C.
In reJapikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice). However, “[t]he mere fact that a worker in the art could rearrange the parts of the reference device to meet the terms of the claims on appeal is not by itself sufficient to support a finding of obviousness. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device.” Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA HOSSAIN whose telephone number is (571)272-5943. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FARZANA HOSSAIN/Primary Examiner, Art Unit 2482                                                                                                                                                                                                        



April 7, 2022